F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS                            OCT 14 1997
                                   TENTH CIRCUIT                          PATRICK FISHER
                                                                                    Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                            No. 96-2241
 v.                                                   (D.C. No. CR 96-336-BB)
                                                               (N.M.)
 IRAK CORONA,

          Defendant-Appellant.



                                ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is therefore ordered

submitted without oral argument.

      Irak Corona pled guilty to possession with intent to distribute “a quantity of

Amphetamine,” in violation of 21 U.S.C § 841(a)(1). Rec., vol. I, doc. 51. In the

superseding indictment and the plea agreement, the government cited the sentencing

provision governing Schedule III controlled substances, 21 U.S.C. § 841(b)(1)(D), and



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, or collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
described amphetamine as a Schedule III controlled substance. This was error,

however, as amphetamine is in fact a Schedule II controlled substance.

       At the sentencing hearing held on September 24, 1996, defense counsel objected

to that part of the presentence report which described amphetamine as a Schedule II

controlled substance, and argued that the court was bound to sentence Mr. Corona in

accordance with the superseding indictment’s description of amphetamine as a Schedule

III controlled substance. The government acknowledged the erroneous description of

amphetamine in the superseding indictment and offered to allow Mr. Corona to

withdraw his guilty plea without objection. Mr. Corona chose not to withdraw his plea,

stating he would appeal should the court sentence him pursuant to Schedule II. In

sentencing Mr. Corona under Schedule II, the district court recognized that

amphetamine is a Schedule II stimulant under 21 C.F.R. § 1308.12 and held that it was

obligated to follow the Code of Federal Regulations in effect at the time of sentencing.

       On appeal, Mr. Corona contends his sentence should be reversed because the

government “stipulated” that amphetamine was a Schedule III controlled substance and

should be bound by its agreement for purposes of sentencing. We disagree.

       Federal Rule of Criminal Procedure 7(c)(3) states:

       Harmless Error. Error in the citation or its omission shall not be ground
       for dismissal of the indictment or information or for reversal of the
       conviction if the error or omission did not mislead the defendant to the
       defendant’s prejudice.

Fed. R. Crim. P. 7(c)(3). We have previously held that the erroneous description of

amphetamine as a Schedule III controlled substance is an “error” contemplated by Rule



                                            -2-
7(c)(3). “Such error, under the rule, is not ground for reversal of a conviction on appeal

unless the defendant was misled to his prejudice.” United States v. Kaiser, 599 F.2d

942, 943 (10th Cir. 1979).

       Although in this case, Mr. Corona is asking that his sentence, rather than his

conviction, be reversed due to the government’s error, the logic of Kaiser nevertheless

applies to errors in an indictment or plea agreement that affect sentencing. As long as

Mr. Corona was not misled to his prejudice by the superseding indictment and plea

agreement, the error in describing amphetamine as a Schedule III controlled substance

was harmless. See United States v. Greenwood, 974 F.2d 1449, 1472 (5th Cir. 1992)

(erroneous description of methamphetamine as Schedule III substance did not dictate

sentence where elements of relevant statutory offense charged were adequately

described in the indictment).

       Mr. Corona does not argue that he was misled, nor do we find anything in the

record to indicate that he was. Mr. Corona admits that the plea agreement he signed

referred to possession with intent to distribute “a quantity of Amphetamine.”

Amphetamine has been listed by the Code of Federal Regulations as a Schedule II

controlled substance since 1971, and we have repeatedly held that such classification is

proper. See United States v. Killion, 7 F.3d 927, 935 (10th Cir. 1993); United States v.

Lafoon, 978 F.2d 1183, 1184-85 (10th Cir. 1992); United States v. Sullivan, 967 F.2d

370, 372-73 (10th Cir. 1992). Mr. Corona’s claim that the government stipulated

amphetamine is a Schedule III substance also fails. The plea agreement signed by Mr.

Corona specifically states that “[s]entencing is pursuant to the Sentencing Reform Act


                                            -3-
of 1984, making the sentencing guidelines applicable” and that “[t]he United States has

made, and will make, NO AGREEMENT pursuant to Rule 11(e)(1)(C), Fed. R. Crim.

P., that a specific sentence is the appropriate disposition of this case.” The plea

agreement contains a separate section headed “stipulations” which refers only to the

defendant’s affirmative acceptance of responsibility for his criminal conduct, entitling

him to a reduction of three levels from the base offense level as calculated under the

sentencing guidelines. Moreover, inasmuch as Mr. Corona’s decision to plead guilty

rested on his belief that amphetamine was a Schedule III controlled substance, any

resulting prejudice was cured by the government’s offer prior to sentencing to allow him

to withdraw his plea.

       Because Mr. Corona was not prejudiced as a result of the erroneous description

of amphetamine in the superseding indictment and plea agreement as a Schedule III

controlled substance, we AFFIRM the district court’s application of the sentencing

guidelines.


                                                  ENTERED FOR THE COURT


                                                  Stephanie K. Seymour
                                                  Chief Judge




                                            -4-